Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a method of treating a subject in need thereof with natalizumab therapy, the method comprising: a) determining an anti-JC virus (JCV) antibody titer in two or more biological samples obtained from the subject over a period of time, wherein the titer is determined to be at or below an index value of 0.9 in the two or more samples and b) administering natalizumab to the subject, thereby treating the subject with the natalizumab therapy, wherein the subject suffers from multiple sclerosis or a relapsing form of multiple sclerosis that is free of the prior art of record.  The closes prior art, citing Subramanyam et al. “Subramanyam” (WO2012/166971), discloses a method of evaluating a patient's risk of developing Progressive Multifocal Leukoencephalopathy (PML) (assessing a patient's risk of developing PML; see Abstract), the method comprising determining a JC virus (JCV) antibody titer in a biological sample from the patient (anti-JCV antibody titer in a patient's biological sample is determined; however, Subramanyam does not disclose, teach or suggest wherein the titer is determined to be at or below an index value of 0.9 and wherein the anti-VLA-4 therapy is natalizumab.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648